Citation Nr: 1525344	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  07-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder with depression since April 2, 2008.

2. Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970 and from February 1971 to September 1976.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 2010, February 2013, and December 2014, the Board remanded the appeal for further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. From April 2, 2008 to November 6, 2009, the Veteran's PTSD manifest with symptoms including irritability, war-related nightmares every two weeks, intrusive memories on most days, and anxiety, causing occupational and social impairment with reduced reliability and productivity.

2. As of November 6, 2009, the Veteran's PTSD manifest with symptoms including, anxiety, irritability, depression, startle response, flashbacks, hypervigilance, and difficulty sleeping, causing occupational and social impairment with deficiencies in most areas.

3. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent from April 2, 2008 to November 6, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an evaluation of 70 percent, but no higher, effective November 6, 2009, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 50 percent disabling, effective January 31, 2007, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

The Board finds that the Veteran is entitled to a 70 percent rating effective November 6, 2009, but is not entitled to a rating in excess of 50 percent from April 2, 2008 to November 6, 2009.

At a VA mental health appointment on November 6, 2009 the Veteran first reported an exacerbation of his PTSD symptoms.  He reported increased anxiety, nightmares, difficulty sleeping, irritability, startle response, and depression.  He also reported frequent flashbacks.  He further stated that he was experiencing hypervigilance and difficulty adjusting to or going into crowded places.  The VA doctor assigned a GAF of 45. 

At VA mental health appointments from November 6, 2009 to present, the Veteran has continued to report similar symptoms and has consistently been assigned GAF scores between 45 and 50.

The Veteran was assigned a higher GAF score in November 2011 at the time of his VA compensation and pension examination.  Specifically, the examiner assigned a GAF of 56.  With respect to the Veteran's specific PTSD symptoms, the VA examiner noted the Veteran experiences depression, anxiety, and mild memory loss.  The Veteran reported that his anxiety and hypervigilance keep him from going to restaurants.  The Veteran further reported war nightmares every month or two and upsetting memories weekly.  The Veteran reported he checks outside his home at night and dislikes people being behind him.  He also reported poor concentration and daily anxiety.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  

GAF scores between 45 and 50 are in the range for serious symptoms or impairment, while a GAF score of 56 falls in the range of moderate symptoms or impairment.

Considering the Veteran's GAF scores, the medical evidence of record, and the Veteran's statements, and resolving reasonable doubt in the Veteran's favor, the Board finds the evidence supports the assignment of a 70 percent disability rating effective November 6, 2009.  However, a preponderance of the evidence does not support a 100 percent rating.  Overall, the evidence does not suggest the Veteran experiences the symptoms typically associated with a 100 percent evaluation.  For instance, he has not reported persistent delusions or hallucinations, gross impairment in thought processes or communication, disorientation to time or place, intermittent inability to perform activities of daily living, or grossly inappropriate behavior.  In fact, the Veteran has consistently been judged to have fair insight and judgment and normal speech.  His thought processes have also mostly been noted to be normal, with only a couple of notations in his treatment records of circumstantial thoughts.  The Board finds that overall his condition does not cause total occupational and social impairment such that a 100 percent rating is warranted.  Specifically, the Veteran has reported maintaining a good relationship with his wife and with people from church.  Although currently unemployed, as discussed further below, the Board finds that his unemployment is not due to his PTSD symptoms.
 
Accordingly, the Board finds the Veteran is entitled to a 70 percent rating, but not greater, effective November 6, 2009.

Prior to November 6, 2009 the Board finds that the Veteran is not entitled to a rating in excess of the currently assigned 50 percent.  The next higher, 70 percent evaluation, is warranted where there is occupational and social impairment with deficiencies in most areas.

VA treatment records from May 2008 through August 2009 show GAF scores of 65 to 67, with the exception of a GAF of 55 in August 2009.  The VA examiner who conducted the Veteran's December 2008 VA examination also assigned a GAF of 55.  Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms or difficulty in functioning.  A GAF of 55 falls in the range of moderate symptoms or impairment.  The Veteran's higher GAF scores prior to November 2009 support the Veteran's report at his November 6, 2009 VA appointment that his PTSD symptoms had recently worsened.  Thus, the Board finds that the Veteran's GAF scores prior to November 6, 2009 support that a rating in excess of 50 percent is not warranted.

The nature and severity of the Veteran's PTSD symptoms prior to November 6, 2009, as reflected by the Veteran's medical records, also do not support a rating in excess of 50 percent.  

During that period, the Veteran reported attending church regularly and having a good relationship with his pastor and church family.  He reported occasionally skipping church functions involving crowds due to anxiety, but reported otherwise spending time with church friends.  He also reported a good relationship with his wife, all supporting an ability to establish and maintain effective relationships.

Throughout the time period, he did not report excessive depression.  His thought process and content were noted to be normal and his insight and judgement intact.  His personal appearance and hygiene were not noted to be neglected.  

At his December 2008 VA examination he reported periods of irritability and periodic verbal anger outbursts, but no physical outbursts.  He reported only occasional suicidal thoughts at the examination.  Other symptoms reported during that time period include war-related nightmares every two weeks and intrusive memories on most days triggered by such things as a jet flying overhead.  He also reported poor concentration and hypervigilance.  

Considering the nature and severity of the Veteran's PTSD symptoms overall prior to November 6, 2009, the Board finds that the Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas or otherwise more closely approximate the criteria for a 70 percent rating such that an increased rating is warranted.

Finally, the Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 
 
An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 
 
The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  His symptoms, including nightmares, irritability, depression, anxiety, and mild memory loss, are all among the symptoms considered by the rating schedule.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

TDIU

The Veteran contends that he is unable to secure and maintain gainful employment due to his service-connected PTSD.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability. 

As this decision awards the Veteran a 70 percent rating for PTSD, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  The Veteran is not service-connected for any disabilities other than PTSD.

The Veteran testified at his March 2015 Board hearing that he had last worked 15 years prior in heavy construction, building and remodeling homes.  He stated that he believes his PTSD prevents him from working.  The Veteran reported his PTSD affected his work because loud noises such as an air gun or hammer would make him jump.  The Veteran then described how his back disability prevents him from working.

On his TDIU claim the Veteran reported that he worked as a truck driver in 2001 and 2002 and worked in construction from 2003 to 2005.  He reported he stopped working in August 2005 due to a back injury.

The Veteran's employer from April 2005 to August 2005 reported that the Veteran retired on disability for his back problems.  The employer noted the Veteran worked in construction, lost no time due to disability, and had no concessions made for him due to disability, but that he did have a severe limp in his left leg.

At his December 2008 VA examination the Veteran reported having held numerous jobs over the years, although he said he was not fired from any, but rather often quit out of boredom.  The Veteran reported he stopped working in 2005 due to his back problems.  He did not describe any significant mental health difficulties in the past jobs.  

The November 2011 VA examiner opined that there is no indication that the Veteran's PTSD has prevented or currently prevents work.  

The Board finds that a preponderance of the evidence, including the Veteran's own statements, weigh against finding that the Veteran's service-connected PTSD prevents his employment.  Rather, while the Veteran is not currently employed, the evidence suggests that he quit working due to a non-service connected back disability.  The Board acknowledges the Veteran's report of being easily startled at loud noises when he was working construction.  However, the Veteran has not reported that his PTSD otherwise affected his work, and the evidence does not otherwise suggest any specific difficulties the Veteran's PTSD caused or would cause with respect to his employability. 

Therefore, the Board finds a preponderance of the evidence is against granting TDIU, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the Veteran's claim for TDIU.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in June 2007, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.  Supplemental Statements of the Case were issued in January 2009, January 2010, April 2010, May 2010, April 2012, and May 2014.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2008 and November 2011.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations were adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 50 percent for PTSD from April 2, 2008 to November 6, 2009 is denied.

A 70 percent rating, but no higher, is granted for PTSD effective November 6, 2009, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


